Appeal by a non-insured employer from an award of the State Industrial Board in favor of claimant. The employer owned a number of houses in the city of Syracuse which he purchased and repaired and from which he derived an income. He also owned a ninety-acre tract on the outskirts of Syracuse. He sold a number of lots from that tract and financed the erection of houses thereon for purchasers. He was also engaged in constructing houses on these premises and employed a number of carpenters and laborers, one of whom was claimant. At the time claimant was injured his employer was constructing a house for one Tucker and claimant was employed on the job. The employer contends that claimant was an independent contractor. The State Industrial Board found that claimant was an employee. The evidence sustains the finding of the Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffeman, Sehenck and Poster, JJ.